   1 Steven Soulios, Esq. (pro hac vice pending)
     Ruta Soulios & Stratis LLP
   2 211 East 43rd Street
     New York, New York 10017
   3
     Telephone: (212) 997-4500
   4 Facsimile: (212) 768-0649

   5 Law Offices of Tyler Cesar
     4590 MacArthur Boulevard, Suite 500
   6 Newport Beach, CA 92660
     (213) 324-1934
   7

   8 Attorneys for XRC FUND III and
     XRC GROWTH FUND I, L.P.
   9

  10                           UNITED STATES BANKRUPTCY COURT
  11                           NORTHERN DISTRICT OF CALIFORNIA
  12                                 SAN FRANCISCO DIVISION
  13
       In re:
  14                                               Case No. 20-30819
       BENJA INCORPORATED,
  15                                               Chapter 11
                     Debtor.
  16                                               Judge Dennis Montali
  17
                                                   CREDITORS XRC GROWTH FUND I,
  18                                               L.P.’S AND XRC FUND III, LLC’S
                                                   JOINDER TO BUSEY BANK’S MOTION
  19                                               FOR THE APPOINTMENT OF A
                                                   CHAPTER 11 TRUSTEE OR, IN THE
  20
                                                   ALTERNATIVE, FOR CONVERSION OF
  21                                               CASE TO CHAPTER 7 OF THE
                                                   BANKRUPTCY CODE; MEMORANDUM
  22                                               OF POINTS AND AUTHORITIES IN
                                                   SUPPORT THEREOF
  23
                                                   Date:    October 26, 2020
  24
                                                   Time:    1:30 p.m.
  25                                               Place:   Hearing to be conducted by
                                                            telephone via CourtCall.
  26

  27

  28

Case: 20-30819    Doc# 39TO Filed:
                  JOINDER   MOTION 10/26/20   Entered: 10/26/20
                                     FOR THE APPOINTMENT        10:53:0111 TRUSTEE
                                                          OF A CHAPTER      Page 1 of 8
   1            Creditors XRC Fund III LLC and XRC Growth Fund I, L.P. (collectively “XRC”) hereby

   2 files this joinder (“XRC Joinder”) to the motion of creditor Busey Bank (the “Bank”) for an order

   3 for the appointment of a Chapter 11 Trustee (the “Motion”) for the Debtor Benja Incorporated

   4 (“Benja” or the “Debtor”) and its estate, or alternatively, for conversion of the Debtor’s case to a

   5 case under Chapter 7 of the Bankruptcy Code (the “Motion”) and respectfully sets forth as follows:

   6
                 STATEMENT OF RELEVANT FACTS AND JOINDER IN THE MOTION
   7
                1.     XRC joins in and adopts the assertions, allegations, factual statements, legal
   8

   9 arguments, and authorities asserted and raised by the Bank in the Motion solely for the purpose of

  10 seeking the same relief. XRC hereby reserves the right to present additional facts, arguments and

  11 authorities in connection with the hearing on the Motion.

  12
                2.     In addition to the facts articulated in the Motion XRC’s claims against Benja arise
  13
       from three “simple agreements for future equity” (the “XRC Safes”) whereby XRC invested a total
  14
       of $625,000 in Benja, as follows:
  15

  16                   (i)     A SAFE dated December 9, 2016 in the amount of $50,0001;
                       (ii)    A SAFE dated December 9, 2016 in the amount of $75,0002;
  17                   (iii)   A SAFE dated September 2, 2020 in the amount of $500,000 (the
                               “September 2, 2020 Safe”);
  18
       Copies of the XRC Safes are attached hereto as Exhibits 1, 2 and 3, respectively. Andrew Chapin
  19

  20 executed the XRC Safes in his capacity as President and CEO of Benja (Chapin and Benja are

  21 collectively referred to as the “Debtor Parties”).

  22            3.     On or about July 24, 2020, Chapin emailed Pano Anthos, the Managing Director of
  23 XRC, and stated “See our Benja investor update for Q2 '20 (“Q2 2020 Investor Update”) in PDF.

  24
     A great quarter, exceeding targets across the board, that sets the scene for an even better Q3.” See
  25
     Exhibit 4 hereto. That statement by Chapin was knowingly false. In the Q2 2020 Investor Update,
  26

  27   1
           This Safe was executed between XRC and EPHE, Corp., a predecessor to Benja.
  28   2
           This Safe was executed between XRC and EPHE, Corp., a predecessor to Benja.
                                              2
Case: 20-30819   Doc# 39   Filed: 10/26/20 Entered: 10/26/20OF
            JOINDER TO MOTION FOR AN ORDER FOR APPOINTMENT   10:53:01  Page
                                                               A CHAPTER      2 of 8
                                                                         11 TRUSTEE
   1 attached hereto as Exhibit 5, the Debtor Parties made the following material representations which

   2 were knowingly false and fraudulent:

   3
                         •   “the story of 2019 was scale, highlighted but the launch of new distribution
   4                         deals with Tik Tok and Spotify”;
                         •   “We logged a $2.1m revenue month in March (295% increase year over year)
   5                         and shared the expectation that we would be able to grow through this. We did.”
                         •   “we totaled more than $7m in top-line revenue in Q2 2020, up 12.8% from Q1
   6                         2020 and up 280% from the same period in 2019”
   7                     •   “At the end of Q2, Benja held $2.7m in cash on hand and $5.5m in Accounts
                             Receivable for Total Assets of $8.2m, up from $4.05m in Total Assets for the
   8                         same period in 2019.”

   9
              4.      All of the foregoing financial reportings and statements made by the Debtor Parties
  10

  11 in the Q2 2020 Investor Update were knowingly and materially false. In addition to the statements

  12 made in the Q2 2020 Investor Update, included therein was a spreadsheet that purported to reflect

  13 Benja’s revenues and earnings before interest, taxes, depreciation, and amortization(“EBITDA”)

  14 for the second quarter of 2020 (“Q2 2020 Spreadsheet”). According to the Q2 2020 Spreadsheet

  15
       Benja had revenues of $2,238,578.67, $2,333,264.77 and $2,501,036.56, for the months of April,
  16
       May and June of 2020, respectively, and EBITDA of $382,319.56, $353,005.92 and $431,861.33
  17
       for those same three months. See Exhibit 5, p. 3.
  18
  19          5.      The representations concerning Benja’s earnings and EBITDA set forth in the Q2

  20 2020 Spreadsheet were materially false and fraudulent, and, together with the statements in the Q2

  21 2020 Investor Update, were provided to XRC in order to induce it to make a $500,000 follow on

  22
       investment in Benja on September 2, 2020.
  23
              6.      Prior to XRC’s investment of $500,000 in the September 2, 2020 Safe the Debtor
  24
       Parties further provided XRC with certain income statements for 2018, 2019 and 2020 (collectively
  25
       the “Income Statements”) that purported to reflect the total revenue, operating income and net
  26

  27 income for Benja during those periods. Copies of the Income Statements are attached hereto as

  28
                                              3
Case: 20-30819   Doc# 39   Filed: 10/26/20 Entered: 10/26/20OF
            JOINDER TO MOTION FOR AN ORDER FOR APPOINTMENT   10:53:01  Page
                                                               A CHAPTER      3 of 8
                                                                         11 TRUSTEE
   1 Exhibits 6, 7 and 8, respectively. The 2020 Income Statement indicated the following “year to date”

   2 figures for Benja as of July 31, 2020:

   3
                Total Revenue                 Operating Income             Net Income
   4
                $16,042,408                   $3,750,039                   $2,234,018
   5
                7.    The factual statements and representations concerning Benja’s earnings, operating
   6

   7 income and net income set forth in the Income Statements were materially false and fraudulent, and

   8 were further provided to XRC in order to induce it to make the aforementioned $500,000 follow

   9 on investment in Benja on September 2, 2020.

  10            8.    In or about August, 2020, Chapin solicited XRC for a follow on investment in
  11
       connection with a “$1m bridge” Benja was selling. On or about August 26, 2020 Chapin emailed
  12
       Anthos and attached a document entitled “Benja Growth Initiative and Bridge Raise,” stating in the
  13
       email:
  14

  15            “Write-up on recent performance and the growth initiatives we want to undertake
                with this $1m bridge amount. Would love your thoughts. AJC”
  16
       A copy of Chapin’s email dated August 26, 2020, and the attached Benja Growth Initiative and
  17
       Bridge Raise are attached as Exhibits 9 and 10, respectively.
  18
  19            9.    In the Benja Growth Initiative and Bridge Raise the Debtor Parties made material

  20 representations about Benja’s past and (then) current financial performance, as follows:

  21                  Performance Summary
  22                  2017           2018           2019           2020
  23                  Actual         Actual         Actual         Actual + Forecast

  24 Revenue          $2.12m         $6.28m         $13.47m        $31.29m

  25 EBITDA           (0.02m)        $1.49m         $2.95m         $3.71m
  26
       GMV            $36m           $119m          $259m          $570m
  27

  28
                                              4
Case: 20-30819   Doc# 39   Filed: 10/26/20 Entered: 10/26/20OF
            JOINDER TO MOTION FOR AN ORDER FOR APPOINTMENT   10:53:01  Page
                                                               A CHAPTER      4 of 8
                                                                         11 TRUSTEE
   1          10.    The representations concerning Benja’s financial performance of Benja set forth in

   2 the Benja Growth Initiative and Bridge Raise were knowingly and materially false.

   3
              11.    On or about September 2, 2020, Chapin emailed Kirsten Horning, a principal at
   4
       XRC, falsely representing that Benja was on the verge of executing an agreement with Tik Tok,
   5
       and further falsely indicating that Benja could only do so once it secured XRC’s $500,000
   6

   7 investment. Chapin wrote as follows:

   8                 Kirsten,

   9                 Are you the one setting the wire?
  10                 Can you please let me know as soon as you send? We’re eager to sign the
  11                 engagement with Tik Tok - and every minute counts - but can only do so
                     once we confirm it’s on the way.
  12
                     Best,
  13
                     Andrew J. Chapin
  14                 Co-Founder & CEO
  15                 Benja Incorporated

  16 A copy of Chapin’s September 2, 2020 email is attached hereto as Exhibit 11.

  17          12.    There was no prospective “engagement with Tik Tok” that required XRC’s
  18 investment. Chapin fraudulently misrepresented that fact to induce XRC to invest $500,000.
  19
              13.    Based upon the fraudulent misrepresentations set forth in Q2 2020 Update, the Q2
  20
       2020 Spreadsheet, the Income Statements, the Benja Growth Initiative and Bridge Raise, and the
  21
       September 2, 2020 email from Chapin, among others, XRC was induced to and did in fact invest
  22

  23 $500,000 in Benja on September 2, 2020.

  24          14.    The September 2, 2020 Safe (as well as each SAFE) contained a representation by

  25 Benja as follows:

  26
                     To its knowledge, the Company is not in violation of (i) its current certificate of
  27                 incorporation or bylaws, (ii) any material statute, rule or regulation applicable to the
                     Company or (iii) any material debt or contract to which the Company is a party or
  28                 by which it is bound, where, in each case, such violation or default, individually,
                                              5
Case: 20-30819   Doc# 39   Filed: 10/26/20 Entered: 10/26/20OF
            JOINDER TO MOTION FOR AN ORDER FOR APPOINTMENT   10:53:01  Page
                                                               A CHAPTER      5 of 8
                                                                         11 TRUSTEE
   1                  or together with all such violations or defaults, could reasonably be expected to
                      have a material adverse effect on the Company.
   2
       This representation by Benja and Chapin was knowingly and materially false and fraudulent, and
   3

   4 proffered with the intention to induce XRC to go forward with a $500,000 investment in Benja.

   5          15.     For the reasons set forth in the Motion, and based upon the above facts (and those
   6 set forth in the exhibits hereto) XRC respectfully joins in the Bank’s Motion to appoint a Chapter

   7
       11 Trustee, with the following qualification. Due to the preliminary stage of this bankruptcy case
   8
       XRC respectfully submits that the prudent and preferred course of action at this time is to appoint
   9
       a Chapter 11 Trustee, as opposed to converting the case to one under Chapter 7, so that an
  10

  11 evaluation can be made by such trustee as to whether any aspects of the Debtor’s business is

  12 legitimate and salvageable.

  13 October 26, 2020

  14                                                       Respectfully submitted,
  15
                                                           /s/ Steven Soulios
  16

  17                                                       Steven Soulios, Esq. (pro hac vice pending)
                                                           Ruta Soulios & Stratis LLP
  18                                                       211 East 43rd Street, 24th Floor
  19                                                       New York, New York 10017
                                                           Telephone:    (212) 997-4500
  20                                                       Facsimile:    (212) 768-0649

  21                                                       Law Offices of Tyler Cesar
                                                           4590 MacArthur Boulevard, Suite 500
  22
                                                           Newport Beach, CA 92660
  23                                                       (213) 324-1934

  24                                                       Attorneys for XRC FUND III and
                                                           XRC GROWTH FUND I, L.P.
  25

  26

  27

  28
                                              6
Case: 20-30819   Doc# 39   Filed: 10/26/20 Entered: 10/26/20OF
            JOINDER TO MOTION FOR AN ORDER FOR APPOINTMENT   10:53:01  Page
                                                               A CHAPTER      6 of 8
                                                                         11 TRUSTEE
   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                              7
Case: 20-30819   Doc# 39   Filed: 10/26/20 Entered: 10/26/20OF
            JOINDER TO MOTION FOR AN ORDER FOR APPOINTMENT   10:53:01  Page
                                                               A CHAPTER      7 of 8
                                                                         11 TRUSTEE
Case: 20-30819   Doc# 39   Filed: 10/26/20   Entered:
                                                8     10/26/20 10:53:01   Page 8 of 8
